     Case 1:17-cv-04593-VSB-SDA Document 100 Filed 05/14/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        5/14/2020
Best Brands Consumer Products, Inc.,

                              Plaintiff,
                                                            1:17-cv-04593 (VSB) (SDA)
                  -against-
                                                            ORDER SCHEDULING
Versace 19.69 Abbigliamento Sportivo S.R.L.                 SETTLEMENT CONFERENCE
et al.,

                              Defendants.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Tuesday, June 23, 2020 at 10:00 a.m. Due to recent public health concerns, the settlement shall

proceed by telephone unless the parties advise the Court that they have access to and prefer

proceeding by alternative remote means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              May 14, 2020



                                                   ______________________________

                                                   STEWART D. AARON
                                                   United States Magistrate Judge
Case 1:17-cv-04593-VSB-SDA Document 100 Filed 05/14/20 Page 2 of 2




                                2
